Title: To Benjamin Franklin from Richard Bache, 12 April 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Philadelphia April 12th. 1780
This will be handed you by Captain McPherson, who intends visiting Paris Via Amsterdam as you are already well acquainted with him, an Introduction of him to you is the less necessary— He is upon a plan of business I am totally ignorant of, but should he require your good Offices, you will not I dare say withhold them— Sally & the Children are well, the youngest is just got thro’ the small Pox— I am ever Hond. sir Your Affectionate son
Rich. Bache
Dr. Franklin 
Addressed: His Excellency / Dr. Benjn. Franklin / at / Passy / Favored by Capt. Mc.Pherson
